                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DAGO ALBERTO (NICOLE)
GARCIA AGUILAR,

       Petitioner,

v.                                                      Civ. No. 19‐337 WJ/GBW

KIRSTJEN NIELSEN,
in her official capacity as Secretary of the
U.S. Department of Homeland Security, et al.,

       Respondents.



                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon a review of the record. On June 6, 2019,

the Court entered an Order Granting Reinstatement of Habeas Petition and Setting

Briefing Schedule. See doc. 10. In that order, the Court permitted Petitioner until June

14, 2019 to file an Amended Petition. See id. at 1. The Court also ordered that

“[w]hether or not Petitioner files an amended petition, Respondents shall file their

answer no later than July 3, 2019.” See id. at 1–2. That deadline has passed and no

answer, other response, or request for extension has been filed.

       The Court has the inherent power to sanction parties for litigation activities

undertaken in bad faith in order to “maintain[ ] the authority and dignity of the court.”

Roadway Exp., Inc. v. Piper, 447 U.S. 752, 764 (1980) (citation and quotation omitted).
Moreover, the Court may assess sanctions under its inherent power where an attorney

willfully disobeys a court order. Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991).

        IT IS THEREFORE ORDERED that Respondents shall show cause in writing why

the Court should not assess sanctions against them or their counsel for the failure to

comply with the Court’s Order. Such written response is due no later than July 12,

2019.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            2
